Citation Nr: 1007843	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  99-12 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a right-sided hemiparesis as caused by hospital care or 
medial or surgical treatment or examination by VA in 1995, 
1996 and 1998.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1971 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in August 1999.  

The issue on appeal was originally denied by the Board in 
October 2001.  The Veteran appealed the October 2001 decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In a December 2002 Order, the Court vacated the 
October 2001 decision and remanded the issue back to the 
Board for readjudication consistent with a December 2002 
Joint Motion for Remand.  The issue on appeal was again 
before the Board in June 2003, January 2005 and May 2008 when 
it was remanded each time for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In June 1998, the Veteran submitted a claim for compensation 
for residual disability claimed as due to surgeries performed 
by VA in 1995, 1996 and 1998.  

The Veteran has argued, in part, that he was injured during 
surgery which was performed by VA personnel when he fell or 
jumped off the operating table in 


September 1995.  In an attempt to verify the Veteran's claim 
as directed by the above referenced December 2002 Court 
Order, the Board has directed, via remands dated in June 
2003, January 2005, and May 2008 that attempts should be made 
to contact the VA personnel involved in the surgery to obtain 
corroborating statements.  The Board directed that a list of 
those personnel involved in the surgery should be made and 
those on the list were to be contacted to obtain personal 
statements regarding their knowledge of the surgery.  A 
review of the claims file reveals that, despite the repeated 
requests, the list of personnel has not been provided by the 
VA facility where the surgery was conducted and no interviews 
or statements have been obtained.  In response to the Board's 
most recent remand, VA personnel from the VA Eastern Kansas 
Health Care System responded in May 2009 that Dr. W.Y. and 
Dr. D.W. were not found in the data base and were no longer 
employed by VA Eastern Kansas Health Care System.  However, a 
review of the surgical records from the September 1995 
surgery reveals that the Board has been able to identify 
other health care providers who were present at the time of 
the surgical procedure.  A September 12, 1995 Nurse 
Intraoperative Report demonstrates that a Dr. S.W. was listed 
as the attending surgeon and first assistant.  Dr. D.O.R. was 
listed as the staff anesthesiologist  Operating room support 
personnel were listed as P.M, RN, G.P., RN, L.C.M, RN and 
D.B., RN.  No attempt has been made to contact any of these 
persons.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  The 
Board notes that the requirement to obtain this information 
flows from the December 2002 Joint Motion for Remand and the 
Court's December 2002 Order.  

The Board unfortunately finds that the issue on appeal must 
again be remanded to determine if the above referenced VA 
personnel who were present for the 


September 1995 surgery are available to provide personal 
statements as to their recollections of the surgery.  

The Board notes that prior remand instructions also mandated 
that statements be obtained by the health care professionals 
who performed surgery on the Veteran in April 1996 also be 
obtained.  A review of the claims file demonstrates, however, 
that the allegations of the Veteran falling or jumping off 
the operating table only pertain to the September 1995 
surgery.  The Board finds that there is no reason to obtain 
any further information regarding the April 1996 surgery.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and attempt to locate 
(within the entire VA medical system) the 
physicians and medical staff who treated 
the Veteran for the spinal surgery in 
September 1995 (C4-5 and C5-6 anterior 
cervical discectomy and fusion with 
allograft), or VA employees who were 
present during those procedures.  

At a minimum, a list of the individuals 
whose names appear in the operative 
summary or on the clinical operative 
records, sponge count, and the like, 
should be made, and the results of 
attempts to locate those individuals 
should be documented.  This list must 
include Dr. S.W. who was listed as the 
attending surgeon and first assistant; 
Dr. D.O.R. who was listed as the staff 
anesthesiologist; and operating room 
support personnel listed as P.M, RN, 
G.P., RN, L.C.M, RN and D.B., RN.  

Any provider who performed or assisted 
with the spinal surgery in September 
1995, who can be located, and 


each VA employee who can be located, 
should be asked to make a written 
statement regarding whether he/she 
recalls the Veteran falling or jumping 
from the operating table during surgery 
in September 1995, and to elaborate in 
writing on the circumstances of any 
recollected fall or jump.

2.  Conduct any additional development 
required, to include obtaining a new VA 
examination and etiology opinion if 
necessary, based on the response or 
responses received under paragraph 1.

3.  After all necessary development 
described above has been conducted, the 
Veteran's claim on appeal should be 
readjudicated.  If the decision remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  The 
Veteran and his representative should be 
afforded an appropriate period of time 
for response.  Thereafter, the case 
should be returned to the Board, if in 
order.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

